DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  
Status of Claims
The amendment filed 8/16/2022 has been entered. Claims 1-24 are currently amended. Claims 1-24 are pending in the application.
The provisional nonstatutory double patenting rejection of claims 1, 9, 17 has been withdrawn in light of applicant’s filed and approved Terminal Disclaimer on 8/16/2022.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/23/2021, 3/11/2022, 4/4/2022, 4/14/2022, 5/4/2022, 5/13/2022, 6/29/2022, 7/12/2022, 8/12/2022, 8/31/2022, 9/9/2022, 10/26/2022 has been considered. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, initialed and dated copy of Applicant’s IDS form 1449 filed as stated above is attached to the instant Office Action.
Applicant is advised that the cited reference submitted 6/29/2022, US patent application US20120290229A1 to Cavallini, et al. has been strike-out by the examiner. It has been placed in the application file, but the information referred to therein has not been considered as to the merits since the reference appears to be irrelevant to the claimed invention. Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining.
Response to Arguments
Applicant’s arguments, see pages 15-20 of the Remarks filed 8/16/2022 regarding rejections under the 35 USC 103 on claims 1-24 as being unpatentable over the prior arts of record have been fully considered and asserted not fully persuasive and moot in view of current office action with newly applied prior art in response to applicant’s amendment to the claims. 
Applicant argued, that 
“None of the cited references teach, disclose, or otherwise suggest, as recited by claim 1 (as amended), at least ‘receive, after the receiving the plurality of packets comprising the unencrypted data, packets comprising encrypted data as part of an encrypted communication session; determine whether the packets comprising encrypted data are associated with the potential network threat by correlating the packets comprising the encrypted data with the packets comprising the unencrypted data based on comparing the logged IP address associated with the domain name to a second IP address in at least one header of the packets comprising the encrypted data; and based on determining that the packets comprising encrypted data are associated with the potential network threat, filter the packets comprising the encrypted data based on the first packet-filtering rule.’” In particular, applicant argued Dubrovsky, Mahadik, Moore, Wang, Buruganahalli each does not teach the above features of claim 1. See pages 18-20 of the Remark. Examiner acknowledges applicant’s perspective however respectively disagrees.
First, all references of record are related to network data/packet traffic filtering. Primary reference Mahadik discloses selectively filtering internet traffic; Dubrovsky discloses controlling accessing a document. Mahadik specifically teaches filtering encrypted communication traffic based on encryption handshake which is unencrypted communication prior to the encrypted communication, while Dubrovsky specifically teaches filtering traffic/request to access document based on stored unencrypted data in data structure (i.e. logged data).
Previous claim 1 (similarly claim 9, 17) has been rejected with Mahadik and Dubrovsky. In response to applicant’s amendment to the claims, these claims are now rejected with Mahadik, Dubrovsky with addition of Moore. Examiner asserts the combination of Mahadik/Dubrovsky/Moore teaches every elements of the amended claim 1 (similarly claim 9, 17). See the updated Claims Rejection below.
Applicant’s further argument regarding Wang, Buruganahalli is moot since these references are not been applied in the current office action. 
Applicant’s further argument regarding dependent claims is moot since their respective independent claims are not patentable.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3, 5, 7, 9, 11, 13, 15, 17, 19, 21, 23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of Patent No. 11,477,224 B2 (hereinafter, “’224”), in view of Mahadik et al (US20140089661A1) and in further view of Dubrovsky et al (US20140373156A1). See below the Claims Comparison Table.
Claim 1 of ‘224 discloses all of the limitations recited in claim 1 (similarly claims 9, 17) of the instant application, as seen in the table below, except those limitations as emphasized in bold, however Mahadik in the same area of endeavor teaches: 
generate, based on the plurality of network-threat indicators, one or more packet-filtering rules, wherein the one or more packet-filtering rules comprise a first packet- filtering rule configured to identify packets comprising data corresponding to a first network-threat indicator of the plurality of network-threat indicators, and wherein the first network-threat indicator comprises domain name criteria associated with a potential network threat (Mahadik, [0022] Step S220, which includes, determining (i.e. generating) a resource access level of a requested domain of the DNS resolution query, preferably determines the resource access level based on an internet resource database…Step S220 may additionally include determining the resource access level according to rules set by a network administration interface); Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of Mahadik in the packet filtering system of ‘224 by selectively filtering network traffic based on DNS query. This would have been obvious because the person having ordinary skill in the art would have been motivated to provide the resource database with stored information such as domain names as well as respective resource access levels for internet traffic filtering (Mahadik, [Abstract]).
While the combination of ‘224 and Mahadik teaches correcting encrypted data with unencrypted data based on logged IP address but does not explicitly teach the logged IP address associated with the domain name, however in the same field of endeavor Dubrovsky teaches:
the logged IP address associated with the domain name (Dubrovsky, discloses method of accessing digital document based on previous knowledge of document content, see [Abstract], [0007]. And [0022] data structure to maintain any previous failed requests for access certain documents of remote nodes that have been detected to have offensive data such as viruses or spywares. When the viruses and/or spywares are detected, the connection is terminated and the information regarding the requested document and/or remote node (e.g., URL and/or IP address) (i.e. the logged IP address associated with the domain name) is stored and maintained within the data structure). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of Dubrovsky in the packet filtering system of ‘224-Mahadik by determining whether the request to access server based on IP address from failed request table as logged data should be terminated. This would have been obvious because the person having ordinary skill in the art would have been motivated to use the DNS queries including IP address of as stored in internet resource database of Mahadik as log data as taught by Dubrovsky for filtering access request in packet data filtering (Dubrovsky, [Abstract], [0027]).
Claim 2 of ‘224 discloses all of the limitations recited in claim 3 (similarly claims 11, 19) of the instant application, as seen in the table below;
Claim 1 of ‘224 discloses all of the limitations recited in claim 5 (similarly claims 13, 21) of the instant application, as seen in the table below;
Claim 4 of ‘224 discloses all of the limitations recited in claim 7 (similarly claims 15, 23) of the instant application, as seen in the table below;
Claims Comparison Table
Instant Application 17/383,702
US Patent No. 11,477,224 B2
Claim 1 (similarly claim 9, claim 17). A packet-filtering system comprising: 

one or more processors; and memory storing instructions that, when executed by the one or more processors, cause the packet-filtering system to: 

receive, from a plurality of different third-party network threat-intelligence providers located external to a network comprising the packet-filtering system, a plurality of network-threat indicators, wherein each of the plurality of different third-party network threat intelligence providers provides at least a portion of the plurality of network-threat indicators; 

generate, based on the plurality of network-threat indicators, one or more packet-filtering rules, wherein the one or more packet-filtering rules comprise a first packet- filtering rule configured to identify packets comprising data corresponding to a first network-threat indicator of the plurality of network-threat indicators, and wherein the first network-threat indicator comprises domain name criteria associated with a potential network threat; 

receive a plurality of packets comprising unencrypted data, wherein the unencrypted data comprises a domain name; 

determine that the domain name matches the domain name criteria of the first packet- filtering rule; 











generate, based on the determination that the domain name matches the domain name criteria of the first packet- filtering rule, log data indicating: an indication of the first packet-filtering rule; and an Internet Protocol (IP) address associated with the domain name; 2Application No. 17/383,702Docket No.: 007742.00187 Response to Office Action dtd 03.16.2022 

receive, after the receiving the plurality of packets comprising the unencrypted data, packets comprising encrypted data as part of an encrypted communication session; 

determine whether the packets comprising encrypted data are associated with the potential network threat by correlating, the packets comprising the encrypted data with the packets comprising the unencrypted data based on comparing the logged IP address associated with the domain name to a second IP address in at least one header of the packets comprising the encrypted data; 





and based on determining that the packets comprising encrypted data are associated with the potential network threat, filter, the packets comprising the encrypted data based on the first packet-filtering rule.
Claim 1. A packet-filtering system comprising: 


one or more processors; and memory storing instructions that, when executed by the one or more processors, cause the packet-filtering system to: 

receive a plurality of network-threat indicators from a plurality of third-party network threat intelligence providers located external to a network comprising the packet-filtering system, wherein each of the plurality of third-party network intelligence providers provides at least a portion of the plurality of network-threat indicators; 














receive one or more unencrypted packets; 

analyze first unencrypted data contained in the one or more unencrypted packets, wherein the first unencrypted data comprises at least a portion of a Transport Layer Security (TLS) handshake, and wherein the at least a portion of the TLS handshake comprises a host domain name; determine that the one or more unencrypted packets correspond to a first rule by comparing the host domain name of the first unencrypted data to a first network-threat indicator of the plurality of network-threat indicators, wherein the first network-threat indicator comprises a domain name associated with a potential network threat; 

based on determining that the one or more unencrypted packets correspond to the first rule, generate a log entry comprising: 
an indication of the domain name associated with the potential network threat, and a network address corresponding to the host domain name;

receive one or more encrypted packets as part of an encrypted communication session that corresponds to the TLS handshake subsequent to receiving the one or more unencrypted packets; 

correlate, based on determining that an IP address in one or more packet headers of the one or more encrypted packets matches the network address of the log entry, the one or more encrypted packets with the one or more unencrypted packets; 2Application No. 17/482,910Docket No.: 007742.00251\US Response to OA dtd 05.13.2022 and AA dtd 06.13.2022 

determine, based on correlating the one or more encrypted packets with the one or more unencrypted packets and based on the log entry, that the one or more encrypted packets correspond to the domain name associated with the potential network threat; 

in response to determining that the one or more encrypted packets correspond to the domain name associated with the potential network threat, filter the one or more encrypted packets based on the first rule; 

and send at least a portion of the filtered one or more encrypted packets to a proxy configured to apply an action to the at least the portion of the filtered one or more encrypted packets.
Claims 3, 11, 19.
Claim 2.
Claims 5, 13, 21.
Claim 1.
Claims 7, 15, 23.
Claim 4.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 9-11, 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Mahadik et al (US2014008966A1-IDS by applicant, hereinafter, “Mahadik”), in view of Dubrovsky et al (US20140373156A1-IDS by applicant, hereinafter, “Dubrovsky”), in further view of Moore (US20140283004A1-IDS by applicant, hereinafter, “Moore”).
Regarding claim 1, Mahadik teaches:
A packet-filtering system (Mahadik, discloses system and method for securing network traffic by selectively filtering internet traffic, see [Title] and [Abstract]) comprising: 
one or more processors; and memory storing instructions that, when executed by the one or more processors (Mahadik, [0042] The instructions are preferably executed by computer-executable components preferably integrated with a network security system. The computer-readable medium may be stored on any suitable computer readable media such ... The computer-executable component is preferably a processor…), cause the packet-filtering system to: 
receive, from a plurality of different third-party network threat-intelligence providers located external to a network comprising the packet-filtering system, a plurality of network-threat indicators, wherein each of the plurality of different third-party network threat intelligence providers provides at least a portion of the plurality of network-threat indicators (Mahadik, [0013] The network security may additionally provide network security against malicious sites and network activity that may pose a threat to the security of a network or device. And [0015] The internet resource database 120 (i.e. third-party network intelligence provider) preferably stores domain names, URI/URL resource addresses, file names, hashes of files, and/or any suitable identifiers of a network accessed resource (i.e. plurality of network-threat indicators) … A resource stored in the internet resource database 120 may additionally or alternatively include an associated IP address. The IP address is preferably the IP address to be returned for the DNS query). Examiner notes DNS Proxy Server accesses Internet Resource Database in cloud suggest the Internet Resource Database is external to the packet filtering system of client device router and DNS Proxy Server as shown in Fig. 1; 
generate, based on the plurality of network-threat indicators, one or more packet-filtering rules, wherein the one or more packet-filtering rules comprise a first packet-filtering rule configured to identify packets comprising data corresponding to a first network-threat indicator of the plurality of network-threat indicators, and wherein the first network-threat indicator comprises domain name criteria associated with a potential network threat (Mahadik, [0022] Step S220, which includes, determining (i.e. generating) a resource access level of a requested domain of the DNS resolution query, preferably determines the resource access level based on an internet resource database…Step S220 may additionally include determining the resource access level according to rules set by a network administration interface); 
receive a plurality of packets comprising unencrypted data, wherein the unencrypted data comprises a domain name (Mahadik, referring to fig. 2, [0021] Step S210, which includes receiving a domain-name resolution query at a DNS proxy server, functions to obtain an initial request to access a network resource. And [0022] Step S220, which includes, determining a resource access level of a requested domain (i.e. domain name) of the DNS resolution query, preferably determines the resource access level based on an internet resource database); 
determine that the domain name matches the domain name criteria of the first packet- filtering rule (Mahadik, [0022] The internet resource database preferably at least includes resource access level parameters stored for a plurality of domains… domains are classified as permitted, partially-permitted, and restricted. Permitted resources are resources that are fully trusted and deemed safe. Restricted resources are resources that are untrusted, malicious, inappropriate, or otherwise undesirable for some users of a network. Restricted resources are typically blocked for users without permission to view. Partially-permitted resources are resources that have portions that could be permitted or restricted (i.e. criteria). Step S220 may additionally include determining the resource access level according to rules set by a network administration interface); Response to Office Action dtd 03.16.2022 
receive, after the receiving the plurality of packets comprising the unencrypted data, packets comprising encrypted data as part of an encrypted communication session (Mahadik, [0029] For SSL/HTTPS based website access, the network traffic is encrypted and thus cannot be monitored with the same tools used in unencrypted scenario. The method may additionally include detecting encryption handshake (i.e. unencrypted data) when web proxying. This preferably occurs when a site is being accessed over HTTPS using a SSL certificate of a server during a handshake. Examiner notes it is well known encryption handshake is before encrypted network traffic); 
determine whether the packets comprising encrypted data are associated with the potential network threat by correlating, the packets comprising the encrypted data with the packets comprising the unencrypted data [based on comparing the logged IP address associated with the domain name to a second IP address in at least one header] of the packets comprising the encrypted data (Mahadik, [0029] For SSL/HTTPS based website access, the network traffic is encrypted and thus cannot be monitored with the same tools used in unencrypted scenario. The method may additionally include detecting encryption handshake when web proxying. This preferably occurs when a site is being accessed over HTTPS using a SSL certificate of a server during a handshake. A domain is preferably detected during the handshake through a server name attribute or through some alternative parameter. The web proxy server may subsequently determine if the domain is restricted, permitted, or partially restricted (i.e. correlating). Examiner notes encrypted communication is determined to be restricted, permitted or partially restricted based on domain and handshake, i.e. correlation of encrypted packets with domain information in handshake (i.e. unencrypted packets)); (see Dubrovsky, Moore below for limitations in bracket)
and based on determining that the packets comprising encrypted data are associated with the potential network threat, filter, the packets comprising the encrypted data based on the first packet-filtering rule (Mahadik, [0029] If the domain (i.e. network-threat indicator) is restricted, the access may be blocked entirely. If the domain is permitted, the web proxy preferably hands client requests to the server and the server responses back to the client without making any modification to the tunneled SSL traffic. If the domain is partially permitted, the web proxy server passes the encrypted requests between the client and the server … (i.e. filter)).
While Mahadik does not explicitly teach generation of log data and using log data for correlating the packet data however in the same field of endeavor Dubrovsky teaches:
generate, based on the determination that the domain name matches the domain name criteria of the first packet-filtering rule, log data indicating: an indication of the first packet-filtering rule; and an Internet Protocol (IP) address associated with the domain name, 
[the packets comprising the encrypted data] (see Mahadik shown above) with the packets comprising the unencrypted data based on comparing the [logged] IP address associated with the domain name (Dubrovsky, discloses method of accessing digital document based on previous knowledge of document content, see [Abstract], [0007]. And [0022] data structure to maintain any previous failed requests for access certain documents of remote nodes that have been detected to have offensive data such as viruses or spywares. When the viruses and/or spywares are detected, the connection is terminated and the information regarding the requested document and/or remote node (e.g., URL and/or IP address) (i.e. the logged IP address associated with the domain name) is stored and maintained within the data structure. And [0026] Meanwhile, the network access device 201 may extract the URL of the Web page and/or the address (e.g., IP address) of the remote server from the request received from client 202 and store this information in a data structure 206 (also referred to as a failed request table herein) (i.e. log data). And referring to Fig. 3 steps 305 and 306 (i.e. storing log data)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of Dubrovsky in the method of selectively filtering internet traffic of Mahadik by determining whether the request to access server based on IP address from failed request table as logged data should be terminated. This would have been obvious because the person having ordinary skill in the art would have been motivated to use the DNS queries including IP address of as stored in internet resource database of Mahadik as log data as taught by Dubrovsky for filtering access request in packet data filtering (Dubrovsky, [Abstract], [0027]); 2Application No. 17/383,702Docket No.: 007742.00187 
The combination of Mahadik-Dubrovsky teaches the main concept of the invention of correlating encrypted packets with unencrypted packets based on log data but does not explicitly teach based on a second IP address in at least one header of the packets comprising the encrypted data, however in the same field of endeavor Moore teaches:
[determine whether the packets comprising encrypted data are associated with the potential network threat by correlating, the packets comprising the encrypted data with the packets comprising the unencrypted data] based on comparing the [logged] IP address [associated with the domain name] to a second IP address in at least one header of the packets comprising the encrypted data (Moore, discloses apparatus and method for filtering network data transfers, [Title], [Abstract]. And [0025] The specified criteria may take the form of a five-tuple, which may, for example, comprise one or more values selected from, packet header information, specifying a protocol type of the data section of an IP packet …, one or more source IP addresses, one or more source port values, one or more destination IP addresses, and one or more destination ports. And [0039] Conceptually, the first stage may determine if the network policy allows any communications between the resources identified in the 5-tuple rule; if so, the second stage may determine if the policy allows the specific method or type of communication (e.g., … encrypted communication, etc.) between the resources). (See the teachings of Mahadik and Dubrovsky shown above for limitations in bracket)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of Moore in the method of selectively filtering internet traffic of Mahadik-Dubrovsky by filtering network data traffic using information of IP address of packet header. This would have been obvious because the person having ordinary skill in the art would have been motivated to filter network traffic based on application header field values corresponding to packet filtering rule for communication against attack (Moore, [Abstract], [0001-0002]).

Regarding claim 9, claim 9 is a method claim that encompasses limitations that are similar to those limitations of the packet-filtering system claim 1. Therefore, claim 9 is rejected with the same rationale and motivation as applied in claim 1. 

Regarding claim 17, claim 17 is a computer-readable media claim that encompasses limitations that are similar to those limitations of the packet-filtering system claim 1. Therefore, claim 17 is rejected with the same rationale and motivation as applied in claim 1. In addition, Mahadik teaches one or more non-transitory computer-readable media storing instructions that, when executed by one or more processors of a packet-filtering system (Mahadik, discloses system and method for securing network traffic by selectively filtering internet traffic, see [Title] and [Abstract]. And [0042] instructions are preferably executed by computer-executable components preferably integrated with a network security system. The computer-readable medium may be stored on any suitable computer readable media such as RAMs, ROMs, flash memory, EEPROMs, optical devices (CD or DVD), hard drives, floppy drives, or any suitable device. The computer-executable component is preferably a processor).

Regarding claim 2, similarly claim 10, claim 18, Mahadik-Dubrovsky-Moore combination teaches the packet-filtering system of claim 1, the method of claim 9, the computer-readable media of claim 17, 
Mahadik further teaches: wherein the instructions, when executed by the one or more processors, cause the packet-filtering system to filter the packets comprising the encrypted data based on an action specified by the first packet-filtering rule (Mahadik, referring to Fig. 2 of securing network traffic. And [0022] Step S220 may additionally include determining the resource access level according to rules (i.e. packet-filtering rules) set by a network administration interface. These rules function to enable the method to enforce conditional access restrictions to resources. For example, an administrator may place time limits on access to a particular domain, restrict all access for a particular user, or setup any suitable network access restriction rule (i.e. an action)).

Regarding claim 3, similarly claim 11, claim 19, Mahadik-Dubrovsky-Moore combination teaches the packet-filtering system of claim 1, the method of claim 9, the computer-readable media of claim 17, 
wherein the instructions, when executed by the one or more processors, cause the packet-filtering system to identify the IP address associated with the domain name using a Domain Name System (DNS) query (Mahadik, [0020] As shown in FIG. 2, a method for securing network traffic of a preferred embodiment includes receiving a domain-name resolution query at a DNS proxy server S210, determining a resource access level of a requested domain of the DNS resolution query based on an internet resource database. And [0024] As shown in FIG. 4, Step S232, which includes returning an IP address that is unmodified from requested domain for a permitted resource).  

Claims 4-6, 12-14, 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Mahadik-Dubrovsky-Moore as applied to claims 1, 9, 17 respectively, further in view of Martini (US20140317397A1-IDS by Applicant, hereinafter, “Martini”).
Regarding claim 4, similarly claim 12, claim 20, Mahadik-Dubrovsky-Moore combination teaches the packet-filtering system of claim 1, the method of claim 9, the computer-readable media of claim 17, 
Mahadik further teaches: wherein the plurality of packets comprising the unencrypted data comprise a handshake message configured to establish the encrypted communication session (Mahadik, [0029] The method may additionally include detecting encryption handshake when web proxying. This preferably occurs when a site is being accessed over HTTPS using a SSL certificate of a server during a handshake), 
While the combination of Mahadik-Dubrovsky-Moore teach handshake to establish encrypted communication, but does not explicitly teach the following limitation(s), however in the same field of endeavor Martini teaches:
and wherein the instructions, when executed by the one or more processors, cause the packet-filtering system to determine that the packets comprising encrypted data are associated with the potential network threat by causing the packet-filtering system to determine that the packets comprising the encrypted data are associated with the encrypted communication session (Martini, [0042] The MitM gateway 104 requests an encrypted connection with the server 118 (314). For example, the MitM gateway 104 can use the URL of the encryption handshake from the browser device 106 to request an encrypted connection on behalf of the browser device 106. The MitM gateway 104 and the server 118 establish a second encrypted connection (316). For example, the MitM gateway 104 may act as a proxy of the browser device 106, mimicking the interface of the browser device 106 in communications with the server 118. The two encryption sessions may be of the same …).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of Martini in the method of selectively filtering internet traffic of Mahadik-Dubrovsky-Moore by correlating encrypted connection session associated with DNS request. This would have been obvious because the person having ordinary skill in the art would have been motivated to use the unencrypted information such as spoofed IP addresses IP addresses directed to the domains contained in the DNS requests of Mahadik to filter the encrypted network traffic (Martini, [Abstract]).

Regarding claim 5, similarly claim 13, claim 21, Mahadik-Dubrovsky-Moore combination teaches the packet-filtering system of claim 1, the method of claim 9, the computer-readable media of claim 17, 
The combination of Mahadik-Dubrovsky-Moore does not specifically teach the following limitation(s), however in the same field of endeavor Martini teaches:
wherein the instructions, when executed by the one or more processors, cause the packet-filtering system to: send at least a portion of the filtered packets comprising the encrypted data to a proxy configured to apply an action to the at least a portion of the filtered packets comprising the encrypted data (Martini, [Abstract] The encrypted communication traffic passing between the device and the first resource is selectively decrypted and inspected depending on the address of the first resource. And [0011] A gateway can decouple domains from shared Internet Protocol (IP) addresses and selectively choose to intercept SSL, TLS, etc requests. If spoofed IP addresses are another server on the network, performance issues may be alleviated as only selective requests are sent to man in the middle (MitM) gateways for decryption (i.e. apply an action)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of Martini in the method of selectively filtering internet traffic of Mahadik-Dubrovsky-Moore by correlating encrypted connection with specified spoofed IP addresses with DNS to filter the encrypted communication. This would have been obvious because the person having ordinary skill in the art would have been motivated to use rules that includes domain name and IP address that indicate destination upon which the encrypted traffic should be directed to, i.e. further to decrypt or optionally drop the encrypted messages (Martini, [Abstract], [0011], [0026]).  

Regarding claim 6, similarly claim 14, claim 22, Mahadik-Dubrovsky-Moore-Martini combination teaches the packet-filtering system of claim 5, the method of claim 13, the computer-readable media of claim 21, 
Martini further teaches: wherein the proxy is configured to prevent further transmission of the filtered packets comprising the encrypted data based on the first packet-filtering rule (Martini, [0026] The MitM gateway 104 is thus able to receive an encrypted message from the browser device 106, decrypt the message, inspect the message, optionally alter or drop the message (i.e. prevent further transmission), …). Same motivation as presented in claim 5, 13, 21 respectively would apply.  

Claims 7-8, 15-16, 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Mahadik-Dubrovsky-Moore as applied to claims 1, 9, 17 respectively, further in view of Williams (US9875355B1, hereinafter, “Williams”).
Regarding claim 7, similarly claim 15, claim 23, Mahadik-Dubrovsky-Moore combination teaches the packet-filtering system of claim 1, the method of claim 9, the computer-readable media of claim 17, 
While the combination of Mahadik-Dubrovsky-Moore does not explicitly teach the following limitation(s), but in the same field of endeavor Foley teaches:
wherein the instructions, when executed by the one or more processors, cause the packet-filtering system to: determine that the one or more encrypted packets are associated with the potential network threat based on a first timestamp corresponding to the packets comprising the unencrypted data and a second timestamp corresponding to the packets comprising the encrypted data (Williams, discloses detecting malicious software based on DNS requests and/or response [Abstract]. And [Col. 5 lines 14-19] In process block 510, a determination can be made whether the DNS requests are associated with a same domain name. For example, a simple comparison between the domain names can be made and, if a match is found, then the process continues. In process block 520, previously stored time-stamp data (e.g., day, hour, minute) can be retrieved indicating a last time that the same DNS requests were made. Thus, different time stamps can be retrieved associated with previous requests that correspond with DNS requests 502, 504... In decision block 540, a check is made to determine if the frequencies are equal. If so, then the DNS requests 502, 504 are frequency correlated (process block 550)).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of Williams in the method of selectively filtering internet traffic of Mahadik-Dubrovsky-Moore by comparing DNS requests based on timestamps associated with previously made DNS requests. This would have been obvious because the person having ordinary skill in the art would have been motivated to identify and compare DNS requests based on timestamp to correlate the different DNS requests taught by Mahadik and Martini for the benefit of identifying malicious software request or response for the goal of filtering the network traffic (Williams, [Abstract]). 

Regarding claim 8, similarly claim 16, claim 24, Mahadik-Dubrovsky-Moore-Williams combination teaches the packet-filtering system of claim 7, the method of claim 15, the computer-readable media of claim 23,
Williams further teaches: wherein the instructions, when executed by the one or more processors, cause the packet-filtering system to determine that the one or more encrypted packets are associated with the potential network threat by: determining that a time difference between the first timestamp and the second timestamp satisfies a threshold (Williams, [Col. 9 lines 44-50] Another common pattern of behavior can be whether a threshold percentage of DNS requests are unresolved. Malicious software can make a plurality of requests within a predetermined period of time, and a percentage of those requests are unresolvable by the DNS server, such that it cannot find an IP address associated with the domain name). Same motivation as presented in claim 7, 15, 23 respectively would apply.

Citation of References
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references are cited but not been replied upon for this office action:
Tremblay et al (US20100250918A1) discloses method for identifying application type from encrypted traffic transported over an IP network.
Wu et al (US9253068B1) discloses method of controlling network traffic by classifying encrypted packet payloads based on monitored DNS query requests and responses.
Long et al (US20070180510A1) discloses method to grant or deny a secure communication with a host base on result of categorizing according to URL information extracted from digital certificate associated with the host.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M LEE whose telephone number is (571)272-1975.  The examiner can normally be reached on M-F: 8:30AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on (571) 272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL M LEE/Examiner, Art Unit 2436